Case 1:19-cv-00165-JTN-SJB ECF No. 31 filed 12/05/19 PageID.177 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY                             Case No. 1:19-cv-00165
COMMISSION,                                              Hon. Janet T. Neff

            Plaintiff,


            AND

MELINDA L. CROOKE,

            Intervenor-Plaintiff,

v.

HERBRUCK POULTRY RANCH, INC.,

          Defendant.
__________________________________/


                              CONSENT DECREE

      The United States Equal Employment Opportunity Commission

(“Commission” or “EEOC”) filed this action against Herbruck Poultry Ranch, Inc.

(hereinafter “Herbruck”) to enforce the Americans with Disabilities Act of 1990,

42 U.S.C. § 12112(a) (“ADA”). The Commission alleged that Herbruck violated

the ADA by harassing Melinda Crooke because of her disability, retaliating against

her because she complained of harassment, and constructively discharging her

because of her disability in violation of the ADA.
Case 1:19-cv-00165-JTN-SJB ECF No. 31 filed 12/05/19 PageID.178 Page 2 of 10




      The Commission and Herbruck agree that this action should be resolved by

entry of this Decree. Notwithstanding the forgoing, this Decree does not constitute

an admission by either party as to the claims or defenses of the other. This Consent

Decree shall be a final and binding settlement in full disposition of the claims

arising out of the complaint filed by the Commission on behalf of Crooke. The

Court therefore finds, based on the pleadings and the record as a whole, that: (1)

the Court has jurisdiction over the parties and the subject matter of this action; (2)

implementation of this Decree will advance the purposes and provisions of the

ADA; and (3) this Consent Decree resolves all matters and claims in controversy in

this lawsuit as provided in the paragraphs below.

Therefore, it is hereby ORDERED, ADJUDGED AND DECREED:

                                   INJUNCTION

      1.      Herbruck and its officers, agents, employees and successors shall not

subject its employees to disability-based harassment.

      2.      Herbruck shall submit a copy of its revised anti-discrimination and

harassment policies and shall submit a copy of its revised policies and procedures

pertaining to disability harassment within thirty (30) days of the entry of this

Decree. The revised policies shall specify that:

           a. Employee complaints of harassment and discrimination do not have to

              be in writing; and
                                           2
Case 1:19-cv-00165-JTN-SJB ECF No. 31 filed 12/05/19 PageID.179 Page 3 of 10




           b. Complaints about illegal non-sexual harassment will be handled

              according to revised policies which provide substantively the same

              procedures, protections and remedial measures as sexual harassment

              complaints.

      3.      Herbruck shall take immediate and appropriate investigatory and

remedial action in response to any and all complaints of disability-based

harassment, disability-based slurs or any offensive conduct or remarks based on

disability, in accordance with its revised non-discrimination policy.

      4.      If any employee, supervisor or manager, subjects an employee to or

participates in disability-based harassment, Herbruck shall discipline that employee

in accordance with its revised non-discrimination policy.

      5.      Herbruck and its officers, agents, employees, and successors shall not

retaliate against any person who: (i) opposes discriminatory practices made

unlawful by the ADA; (ii) files a charge of discrimination or assists or participates

in the filing of such a charge; or (iii) assists or participates in any manner in an

investigation, proceeding or hearing related to the ADA.

                               MONETARY RELIEF

      6.      Herbruck shall pay Melinda Crooke the gross amount of $93,000. This

amount represents $15,000 for back pay, $46,000 for compensatory damages, and

$32,000 for other legal fees permitted under the ADA. Three checks shall be issued,
                                            3
Case 1:19-cv-00165-JTN-SJB ECF No. 31 filed 12/05/19 PageID.180 Page 4 of 10




one for backpay, one for compensatory damages and one for legal fees.

For the backpay amount, Herbruck shall issue the check for $15,000 less applicable

taxes and withholdings. Herbruck shall not deduct from back pay the employer’s

share of any costs, taxes or social security required by law to be paid by Herbruck.

During the normal course of business, Herbruck shall issue a W-2 to Crooke for the

payment designated as back pay, less applicable taxes and withholdings.

      For the second check, Herbruck shall not withhold any amounts from the

payment for compensatory damages. During the normal course of business,

Herbruck shall issue an IRS Form 1099-MISC to Crooke for the payment designated

as the compensatory damages amount.

      The checks for backpay and compensatory damages shall be made payable to

Melinda Crooke, and the legal fee check made payable to Wheeler Upham, P.C., and

all checks to be mailed to Wheeler Upham, Calder Plaza Building, 250 Monroe Ave

NW #100, Grand Rapids, MI 49503 within 7 days of entry of the Decree.

      7.    Within 7 days after each check has been mailed pursuant to Paragraph

5, Herbruck shall mail copies of each check to Kenneth Bird, Regional Attorney,

care of Dale Price, Trial Attorney, EEOC, 477 Michigan Avenue, Room 865,

Detroit, Michigan 48226, and shall also be sent via email to monitoring-eeoc-

indo@eeoc.gov.


                                         4
Case 1:19-cv-00165-JTN-SJB ECF No. 31 filed 12/05/19 PageID.181 Page 5 of 10




                               NOTICE POSTING

      8.     For the duration of this Decree, Herbruck shall post the Notice

(attached as Attachment A) where employee notices are posted. This Notice shall

remain posted throughout the term of this Decree. If the Notice becomes defaced,

marred, or otherwise unreadable, Herbruck shall post a readable copy of the Notice

in the same manner as soon as reasonably practicable.

                                     TRAINING

      9.     A.    Within one hundred twenty (120) days of the entry of this

Decree, Herbruck shall provide training to all employees, supervisors, managers,

and human resources personnel on disability discrimination. This training will

include the ADA’s prohibitions against harassment and retaliation and Herbruck’s

duty to provide a workplace free of disability-based harassment.

             B.    Annually thereafter, Herbruck shall provide training to all

supervisors, managers and human resources personnel (“Supervisory Personnel”)

on the same topics outlined above.

             C.    Training for non-Supervisory Personnel may be conducted

electronically. Herbruck has provided a description and agenda of the anticipated

training to the Commission, which has deemed the training adequate and

appropriate. Training of Supervisory Personnel shall be held live for at least sixty

(60) minutes, including a segment for questions and answers. The subsequent
                                          5
Case 1:19-cv-00165-JTN-SJB ECF No. 31 filed 12/05/19 PageID.182 Page 6 of 10




training sessions of Supervisory Personnel shall occur within 30 days of the

anniversary date of entry of the Decree by the Court.

             D.     All attendees shall register when they attend training. The

registries will identify the date of completion of the training and the attendees by

name and job title. Within 30 days following each training session, Herbruck will

provide the Commission with certification that such training occurred and include

a copy of the registry. This information shall be provided to Kenneth Bird,

Regional Attorney, care of Dale Price, Trial Attorney, EEOC, 477 Michigan

Avenue, Room 865, Detroit, Michigan 48226, and shall also be sent by email to

monitoring-eeoc-indo@eeoc.gov.

             E.     At least fourteen (14) days prior to each annual live training for

Supervisory Personnel, Herbruck shall submit to the Commission the name(s),

address(es), telephone number(s), and resume(s) of the proposed trainer(s), the

training dates, and an outline of the training contents, to the Commission’s

Regional Attorney in the same manner as 9D above.

                                    DURATION

      10.    This Decree shall expire by its own terms at the end of two and a half

(2.5) years following entry by the Court, unless extended pursuant to paragraph 13

below.


                                          6
Case 1:19-cv-00165-JTN-SJB ECF No. 31 filed 12/05/19 PageID.183 Page 7 of 10




                      JURISDICTION AND COMPLIANCE

      11.    The Court shall retain jurisdiction and will have all available equitable

powers, including injunctive relief, to enforce any and all parts of this Decree.

Upon motion of the Commission, the Court may schedule a hearing for the purpose

of reviewing compliance with this Decree. The parties shall engage in a good faith

effort to resolve any dispute as to compliance prior to seeking review by the Court.

      12.    The Commission may review compliance with the Decree. As part of

such review, the Commission may examine Herbruck’s documents which are

pertinent to the Commission’s allegations of non-compliance. The Commission

shall have the right, with at least twenty-four (24) hours written notice, during

regular business hours, hereby defined as Monday through Friday 9:00 am – 5:00

pm EST, to enter and inspect Herbruck’s premises to ensure compliance with this

Decree.

      13.    In the event the Court determines that Herbruck has not complied, the

Court may order appropriate relief, including, but not limited to, an extension of

the Decree for the time necessary to remedy non-compliance, an award of

attorney’s fees and costs and an award of fines for contempt of court.

                               MISCELLANEOUS

      14.    Each party will bear its own costs and fees, except as otherwise

   provided herein.
                                          7
Case 1:19-cv-00165-JTN-SJB ECF No. 31 filed 12/05/19 PageID.184 Page 8 of 10




      15.    If any provision of this Decree is found to be unenforceable by a

Court, only the specific provision in question shall be affected and the other

enforceable provisions shall remain in full force.

      16.    Any modification to this Decree can only be made by the Court.

      17.    The terms of this Consent Decree are and shall be binding upon the

present and future owners, officers, directors, employees, creditors, agents,

trustees, administrators, successors, representatives, and assigns of Herbruck.

      18.    Prior to selling all or substantially all of its assets to another person or

entity during the term of this Decree, Herbruck shall inform the person or entity of

this Decree and provide the person or entity with a copy of this Decree. In addition,

Herbruck shall provide notice to the EEOC of any transfer of ownership during the

term of this Decree.

      19.    The Court will retain jurisdiction of this case for two and a half (2.5)

years for purposes of monitoring compliance with the Decree and entry of such

further orders or modifications as may be necessary or appropriate.




                                           8
Case 1:19-cv-00165-JTN-SJB ECF No. 31 filed 12/05/19 PageID.185 Page 9 of 10



EQUAL EMPLOYMENT OPPORTUNITY                 HERBRUCK POULTRY RANCH, INC.
COMMISSION


__/s/ Dale Price_________________            _/s/ Greg Herbruck (by DP w/ perm.)__
DALE PRICE (P55578)                          By:     Greg Herbruck
Trial Attorney                               Its:    President
DETROIT FIELD OFFICE
Patrick V. McNamara Federal Building
477 Michigan Ave, Room 865
Detroit, Michigan 48226
(313) 26-78082
dale.price@eeoc.gov

Dated: December 4, 2019                      Dated: December 4, 2019

IT IS SO ORDERED.



_________5, 2019
December                            /s/ Janet T. Neff
                                  _____________________________________
Dated                             Hon. Janet T. Neff
                                  United States District Judge




                                         9
Case 1:19-cv-00165-JTN-SJB ECF No. 31 filed 12/05/19 PageID.186 Page 10 of 10



APPENDIX A



                          EMPLOYEE
                           NOTICE
                       NOTICE OF NON-HARASSMENT POLICY

Federal law requires that there be no harassment against any employee or applicant for
employment because of the employee’s race, color, religion, sex, national origin, age (over 40)
or disability.

The Federal Americans with Disabilities Act prohibits employers from permitting disability-
based harassment, or otherwise discriminating on the basis of disability in aspects of
employment including, but not limited to, hiring, promotion, discharge, pay, job training and
fringe benefits. That Act also requires employers to provide a reasonable accommodation to
employees with disabilities to enable them to do their jobs.

Herbruck supports and will comply with such federal law in all respects and will not take any
actions against employees because they have exercised their rights, reported an alleged violation
under the law or have given testimony, assistance or participation in any investigation,
proceeding or hearing conducted by the U.S. Equal Employment Opportunity Commission.

An employee has the right, and is encouraged to exercise that right, to report allegations of
employment discrimination in the workplace. An employee may contact the U. S. Equal
Employment Opportunity Commission for the purpose of filing a charge of employment
discrimination.

                    Questions concerning this notice may be addressed to:

                         Equal Employment Opportunity Commission
                               477 Michigan Avenue, Room 865
                                   Detroit, Michigan 48226
                                  Telephone: (313) 226-4600
                                 EEOC 800 # 1-800-669-4000
                                     TDD (313) 226-7599




                                                10
